DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant's argument and amendment filed on 07/05/2022 have been entered and reviewed. Accordingly the action is made final.
Claim status:
Claims 21-22, 24-30, 32-33, 35-40 are pending.
Claims 21-22, 32 and 40 are amended.
Claims 23, 31 and 34 are cancelled.
No claim is new.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 21-22, 24-28, 32-33, 35-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over  Lacey et al. (US Pat. Pub. No. 20190362557, “Lacey”) in view of HEGEMANN et al. (US Pat. Pub. No. 20140249722, “Hegemann”).


Regarding claim 21 Lacey teaches A head mounted display device (Fig. 2) comprising:
a display device configured to display virtual objects at locations in a physical environment ([0152] “…..For example, the desired virtual scene (e.g., user in CA) may be displayed at the appropriate orientation, position, etc., in relation to the various objects and other surroundings of the user in New York”);
a camera device configured to capture images of the physical environment ([0172] “……For example, the outward-facing imaging system 464 can include a wide angle camera that can image a 190 degree space around the user.  In certain implementations, the FOV of the world camera 1270 may be larger than or equal to a natural FOV of a user's eyes”);
an input device configured to receive a user input ([0129] “The wearable system 400 can include a user input device 466 by which the user can input commands to the controller 460 to interact with the wearable system 400”); and 
a processor configured to ([0109] “The head mounted wearable component (58) also features a processor (128) and one or more IMUs (102)”):
generate a three-dimensional model of the physical environment based on the images captured by the camera device; the physical environment including physical objects; ([0003] “The present disclosure relates to virtual reality and augmented reality imaging and visualization systems and more particularly to dynamically fusing multiple modes of user input to facilitate interacting with virtual objects in a three-dimensional (3D) environment. [0144] ….To this end, FOV images captured from users of the wearable system can be added to a world model by including new pictures that convey information about various points and features of the real world.  For example, the wearable system can collect a set of map points (such as 2D points or 3D points) and find new map points to render a more accurate version of the world model”);
receive a natural language input from a user via the input device ([0160] “…..The system 900 can include an audio sensor 232 (e.g., a microphone) that receives an audio stream from the environment.  The received audio stream can be processed (e.g., by processing modules 260, 270 or central server 1650) to recognize a user's voice”); 
perform semantic processing on the natural language input to determine a user specified operation, a target virtual object indicated by the natural language input, and a target physical object in the physical environment indicated by the natural language input ([0213] “…….The techniques described can be applied to virtual objects or physical objects in the user's environment.  For example, the voice command "move that there" may be in reference to moving a virtual object (e.g., a virtual calendar) onto a physical object (e.g., the horizontal surface of the user's desk).
[0160]”……e.g., "move that next to the red chair" or "give the magic wand to Linda"), how the command is to be executed (e.g., "play my music using the upstairs speakers"), and so forth.”); 
wherein the target physical object location is outside a field of view of the camera device of the head mounted display device ([0175] “….In FIG. 12B, the FOR 1200 can contain a group of objects (e.g. 1210, 1220, 1230, 1242, and 1244) which can be perceived by the user via the wearable system.  The objects within the user's FOR 1200 may be virtual and/or physical objects.  [0178]……For example, the map 1210 is initially outside the user's FOV in FIG. 12B.  If the user looks toward the map 1210, the map 1210 may move into the user's FOV 1250, and (for example), the object 1230 may move outside the user's FOV 1250”);

Even though Lacey teaches determine a confidence value for the determined target virtual object or the target physical object indicated by the natural language input ([0191] “…...Advantageously, in some embodiments, the wearable system can determine which virtual content is a target virtual object (that the user is intended to act upon) by calculating a confidence score”) but is silent about based on determining that the confidence value is below a threshold value, present a query to the user for a user confirmation of the selection of the target virtual object or the target physical object indicated by the natural language input.
Hegemann teaches based on determining that confidence value is below a threshold value, present a query to user for a user confirmation of the selection of the target virtual object or the target physical object (ABSTRACT “If the confidence value is greater than a minimum threshold but less than a predefined threshold, then the system displays the object information to the driver, who confirms or rejects it, e.g. by actuating or not actuating an operating element”);
Hegemann and Lacey are analogous art as both of them are related to object processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lacey by determining that the confidence value is below a threshold value, present a query to the user for a user confirmation of the selection of the target virtual object or the target physical object indicated by the natural language input similar to determining that the confidence value is below a threshold value, present a query to user for a user confirmation of the selection of the target virtual object or the target physical object as taught by Hegemann.
The motivation for the above is to provide accuracy in selecting object by providing combination of automation and manual steps.

Lacey modified by Hegemann teaches determine a physical location for the target physical object based at least on the generated three-dimensional model of the physical environment (Lacey [0160] “…..For example, the system 900 may identify from an audio stream that the phrase "move that there" was said, identify that this phrase was said by the wearer of the system 900 (rather than another person in the user's environment), and extract from the phrase that there is an executable command ("move") and an object to be moved ("that") to a location ("there")”);
 perform the determined user specified operation on the target virtual object including moving the target virtual object to the physical location determined for the target physical object (Lacey [0266] “At block 2340, the wearable system can execute the user interaction based on the subject, command, and the parameter.  For example, the multimodal inputs may include an eye gaze and a voice command "put that there".);
and display the target virtual object at the physical location determined for the target physical object (Lacey [0266]”…Accordingly, the user can move the virtual object that the user is currently interacting with to the center of the user's field of fixation”). 

Claim 32 is directed to a method claim and its steps are similar in scope and functions of the elements of the device claim 21 and are also rejected for the same rationale as specified in the device claim 21.

Regarding claim 40 Lacey teaches A head mounted display device (Fig. 2 ) comprising:
a display device configured to display virtual objects at locations in a physical environment, the virtual objects being associated with physical objects of the physical environment ([0152] “…..For example, the desired virtual scene (e.g., user in CA) may be displayed at the appropriate orientation, position, etc., in relation to the various objects and other surroundings of the user in New York”);
a camera device configured to capture images of the physical environment ([0172] “……For example, the outward-facing imaging system 464 can include a wide angle camera that can image a 190 degree space around the user.  In certain implementations, the FOV of the world camera 1270 may be larger than or equal to a natural FOV of a user's eyes”); 
an input device configured to receive a user input ([0129] “The wearable system 400 can include a user input device 466 by which the user can input commands to the controller 460 to interact with the wearable system 400”); and
a processor configured to ([0109] “The head mounted wearable component (58) also features a processor (128) and one or more IMUs (102)”):
generate a three-dimensional model of the physical environment based on the images captured by the camera device ([0003] “The present disclosure relates to virtual reality and augmented reality imaging and visualization systems and more particularly to dynamically fusing multiple modes of user input to facilitate interacting with virtual objects in a three-dimensional (3D) environment. [0144] ….To this end, FOV images captured from users of the wearable system can be added to a world model by including new pictures that convey information about various points and features of the real world.  For example, the wearable system can collect a set of map points (such as 2D points or 3D points) and find new map points to render a more accurate version of the world model”);
receive a natural language input from a user via the input device ([0160] “…..The system 900 can include an audio sensor 232 (e.g., a microphone) that receives an audio stream from the environment.  The received audio stream can be processed (e.g., by processing modules 260, 270 or central server 1650) to recognize a user's voice”);
perform semantic processing on the natural language input to determine a user specified move operation, a target virtual object indicated by the natural language input, and a target physical object in the physical environment indicated by the natural language input ([0308] “……Lindsay could also say "Put halcyon here," while looking at her desk.  The halcyon was initially on her kitchen table, but in response to the voice command, the wearable system can automatically move it to her table surface”); 
wherein the target physical object location is outside a field of view of the camera device of the head mounted display device ([0175] “….In FIG. 12B, the FOR 1200 can contain a group of objects (e.g. 1210, 1220, 1230, 1242, and 1244) which can be perceived by the user via the wearable system.  The objects within the user's FOR 1200 may be virtual and/or physical objects.  [0178]……For example, the map 1210 is initially outside the user's FOV in FIG. 12B.  If the user looks toward the map 1210, the map 1210 may move into the user's FOV 1250, and (for example), the object 1230 may move outside the user's FOV 1250”);

Even though Lacey teaches determine a confidence value for the determined target virtual object or the target physical object indicated by the natural language input ([0191] “…...Advantageously, in some embodiments, the wearable system can determine which virtual content is a target virtual object (that the user is intended to act upon) by calculating a confidence score”) but is silent about based on determining that the confidence value is below a threshold value, present a query to the user for a user confirmation of the selection of the target virtual object or the target physical object indicated by the natural language input.
Hegemann teaches based on determining that confidence value is below a threshold value, present a query to user for a user confirmation of the selection of the target virtual object or the target physical object (ABSTRACT “If the confidence value is greater than a minimum threshold but less than a predefined threshold, then the system displays the object information to the driver, who confirms or rejects it, e.g. by actuating or not actuating an operating element”);
Hegemann and Lacey are analogous art as both of them are related to object processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lacey by determining that the confidence value is below a threshold value, present a query to the user for a user confirmation of the selection of the target virtual object or the target physical object indicated by the natural language input similar to determining that the confidence value is below a threshold value, present a query to user for a user confirmation of the selection of the target virtual object or the target physical object as taught by Hegemann.
The motivation for the above is to provide accuracy in selecting physical object by providing combination of automation and manual steps.

Lacey modified by Hegemann teaches determine a physical location of a physical object currently associated with the target virtual object (Lacey [0308] “……Lindsay could also say "Put halcyon here," while looking at her desk.  The halcyon was initially on her kitchen table, but in response to the voice command, the wearable system can automatically move it to her table surface”. Here virtual object is “halcyon”, physical object is “kitchen table” which is associated with halcyon. Kitchen table has a physical location. As the system is moving the virtual object from kitchen table to office desk so system already determined the location of kitchen table. ) 
determine a physical location of the target physical object (Lacey [0310] The user can also use a voice command to launch a virtual application in a specified location in the user's FOV or the user can move an already-placed virtual application (e.g., a landscape application) to a specific location in the user's FOV”);
perform the determined user specified moved operation on the target virtual object including updating a location of the target virtual object in the physical environment based on the physical location of the physical object associated with the target virtual object and the physical location of the target physical object (Lacey [0308] “……Lindsay could also say "Put halcyon here," while looking at her desk.  The halcyon was initially on her kitchen table, but in response to the voice command, the wearable system can automatically move it to her table surface.  As she works, she can use a totem to interact with these objects and adjust their scales to her preference”);
 and display the target virtual object at the updated location via the display device at the physical location of the physical object associated with the target virtual object (Lacey [0359] “At block 3860, the wearable system can display a result of editing the selected element(s).  In certain implementations, the wearable system can provide a focus indicator on the element(s) that is edited.”). 

Regarding claims 22  and 33 Lacey modified by Hegemann teaches wherein the physical objects are selected from the group consisting of a room, a wall, a room furnishing, a table, a chair, a surface, physical location, and a person (Lacey [0147] “Based on this information and collection of points in the map database, the object recognizers 708a to 708n may recognize objects in an environment.  For example, the object recognizers can recognize faces, persons, windows, walls, user input devices, televisions, other objects in the user's environment, etc. [0175] “……For example, the user's FOR 1200 may include physical object such as a chair, a sofa, a wall, etc. [0308] “……Lindsay could also say "Put halcyon here," while looking at her desk.  The halcyon was initially on her kitchen table, but in response to the voice command, the wearable system can automatically move it to her table surface”).


Regarding claims 24 and 35  Lacey modified by Hegemann teaches wherein the natural language input is a voice input received via the input device (Lacey [0180] “….As another example, the computing device can receive a stream of audio data from the user's voice and translate the audio data into an executable command using voice recognition techniques. [0129] “The wearable system 400 can include a user input device 466 by which the user can input commands to the controller 460 to interact with the wearable system 400”).

Regarding claims 25 and 36  Lacey modified by Hegemann teaches wherein the determined user specified operation is a move operation, and to perform the determined user specified operation (Lacey [0308] “……Lindsay could also say "Put halcyon here," while looking at her desk.  The halcyon was initially on her kitchen table, but in response to the voice command, the wearable system can automatically move it to her table surface”); the processor is further configured to: 
determine a physical location of a physical object associated with the target virtual object (Lacey [0308] “……Lindsay could also say "Put halcyon here," while looking at her desk.  The halcyon was initially on her kitchen table, but in response to the voice command, the wearable system can automatically move it to her table surface”. Here virtual object is “halcyon”, physical object is “kitchen table” which is associated with halcyon. Kitchen table has a physical location. As the system is moving the virtual object from kitchen table to office desk so system already determined the location of kitchen table. );
update a location of the target virtual object in the physical environment based on the physical location of the physical object associated with the target virtual object and the physical location of the target physical object (Lacey [0308] “……Lindsay could also say "Put halcyon here," while looking at her desk.  The halcyon was initially on her kitchen table, but in response to the voice command, the wearable system can automatically move it to her table surface.  As she works, she can use a totem to interact with these objects and adjust their scales to her preference”); and
display the target virtual object at the updated location via the display device(Lacey [0359] “At block 3860, the wearable system can display a result of editing the selected element(s).  In certain implementations, the wearable system can provide a focus indicator on the element(s) that is edited.”). 

Regarding claims 26  and 37 Lacey modified by Hegemann teaches wherein the determined user specified operation is an application start operation (Lacey “[0310] The user can also use a voice command to launch a virtual application in a specified location in the user's FOV”), and to perform the determined user specified operation the processor is further configured to:
select a target application program from a plurality of application programs executable by the processor, the target application program being indicated by the natural language input from the user (Lacey “[0283] FIG. 26 illustrates an example user interface with a variety of bookmarked applications.  A user can select an application on the user interface 2600 by saying the name of the application.  For example, the user can say "open food" to launch the food application.  As another example, the user can say "open this"”);
generate a target virtual object associated with the target application program (Lacey “[0310] The user can also use a voice command to launch a virtual application in a specified location”); and
display the generated target virtual object at a virtual location based on the physical location of the target physical object (Lacey “[0310] The user can also use a voice command to launch a virtual application in a specified location in the user's FOV or the user can move an already-placed virtual application (e.g., a landscape application) to a specific location in the user's FOV.  For example, the user can say "Hey Magic Leap, Put the browser here," "Hey Magic Leap, Put the browser there,").

Regarding claim 27  Lacey modified by Hegemann teaches determine a user indicated direction for a user of the head mounted display device; and determine the target virtual object or the target physical object indicated by the natural language input further based on the determined user indicated direction (Lacey [0266] “At block 2340, the wearable system can execute the user interaction based on the subject, command, and the parameter.  For example, the multimodal inputs may include an eye gaze and a voice command "put that there".  The wearable system can determine that the subject of the interaction is the object that the user is currently interacting with, the command is "put", and the parameter is the center of the user's field of fixation (determined based on the user's eye gaze direction).  Accordingly, the user can move the virtual object that the user is currently interacting with to the center of the user's field of fixation”).

Regarding claim 28 Lacey modified by Hegemann teaches wherein the user indicated direction is determined based on a detected gaze direction of the user or a detected hand gesture of the user (Lacey [0266] “At block 2340, the wearable system can execute the user interaction based on the subject, command, and the parameter.  For example, the multimodal inputs may include an eye gaze and a voice command "put that there".  The wearable system can determine that the subject of the interaction is the object that the user is currently interacting with, the command is "put", and the parameter is the center of the user's field of fixation (determined based on the user's eye gaze direction).  Accordingly, the user can move the virtual object that the user is currently interacting with to the center of the user's field of fixation”).

Claims 29, 30 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over  Lacey modified by Hegemann as applied to claim 21 and 32 above, and further in view of  WU et al. (US Pat. Pub. No. 20160189427, “Wu”).

Regarding claims 29 and 38 Lacey modified by Hegemann teaches a deep neural network processor (Lacey [0109] “The head mounted wearable component (58) also features a processor (128) and one or more IMUs (102). [0149] “…..Some examples of machine learning algorithms can include supervised or non-supervised machine learning algorithms, including regression algorithms (such as, for example……deep learning algorithms (such as, for example, Deep Boltzmann Machine, or deep neural network)”), configured to:
receive scene data of the physical environment captured by the camera device; detect a physical object in the physical environment (Lacey [0148] “The object recognitions may be performed using a variety of computer vision techniques. For example, the wearable system can analyze the images acquired by the outward-facing imaging system 464 (shown in FIG. 4)”);
recognize the physical object based on a trained artificial intelligence machine learning model (Lacey [0149] “The object recognitions can additionally or alternatively be performed by a variety of machine learning algorithms.  Once trained, the machine learning algorithm can be stored by the HMD”) but is silent about store a reference to the recognized physical object in a database with an associated semantic tag, the database being configured to store semantic tags associated with recognized virtual and physical objects that are used for performing the semantic processing of the natural language input.
Wu teaches store a reference to the recognized physical object in a database with an associated semantic tag, the database being configured to store semantic tags associated with recognized virtual and physical objects (([0053] “…..In some implementations, the memory device 320 of the server 300 may comprise a lookup table that comprises physical objects, virtual objects, and one or more correlations between one or more physical objects and one or more virtual objects”).
Wu and Lacey are analogous art as both of them are related to AR application.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lacey by storing a reference to the recognized physical object in a database with an associated semantic tag, the database being configured to store semantic tags associated with recognized virtual and physical objects that are used for performing the semantic processing of the natural language input similar to storing a reference to the recognized physical object in a database with an associated semantic tag, the database being configured to store semantic tags associated with recognized virtual and physical objects as taught by Wu.
The motivation for the above is to achieve faster retrieval of virtual object.

Regarding claims 30 and 39 Lacey modified by Hegemann and Wu teaches receive a user input directed to the detected physical object in the physical environment, the user input including a user specified semantic tag (Lacey [0160]”……e.g., "move that next to the red chair" or "give the magic wand to Linda"), how the command is to be executed (e.g., "play my music using the upstairs speakers"), and so forth.”); and
associate the detected physical object with the user specified semantic tag in the database (Wu [0053] “…..In some implementations, the memory device 320 of the server 300 may comprise a lookup table that comprises physical objects, virtual objects, and one or more correlations between one or more physical objects and one or more virtual objects”).

Response to Arguments
Applicant's arguments filed 07/06/2022 with respect to the rejection of 112(b) have been fully considered and are persuasive.  Therefore the rejection is withdrawn.

Applicant's arguments see remarks pages 12-14 filed 07/06/2022 with respect to the rejection of claim 21 under 102(a)(2) have been fully considered but they are persuasive.  Therefore the rejection is withdrawn. However upon further consideration a new ground of rejection is made under 35 U.S.C. 103 as being unpatentable over  Lacey et al. (US Pat. Pub. No. 20190362557, “Lacey”) in view of HEGEMANN et al. (US Pat. Pub. No. 20140249722, “Hegemann”).

Applicant argues, see remarks Page 13, “Applicant respectfully submits that Lacey, alone or in combination with the other cited references, does not disclose or suggest all features of claim 21 as currently amended. The primary reference Lacey is related to methods of control for a wearable display device. These methods of control include voice controls that are performed to move virtual objects. Lacey does not appear to disclose or suggest a confidence value of the indication of a virtual or physical object by a natural language input, nor does Lacey disclose or suggest a confidence threshold below which a query for a user confirmation is presented”. 
Examiner replies, Lacey [0191] determines a confidence value for the determined target virtual object or the target physical object indicated by the natural language input See lacey, [0191] “…...Advantageously, in some embodiments, the wearable system can determine which virtual content is a target virtual object (that the user is intended to act upon) by calculating a confidence score”. Lacy [0213] provides the natural language input instruction.

Applicant argues, see remarks Page 13, “Lacey also does not appear to disclose or suggest that the location of a target physical object location of a physical object indicated by the natural language input is outside a field of view of the camera device of the head mounted display device. Thus, Applicant respectfully submits that claim 21 as currently amended is not anticipated by or obvious over the disclosure of Lacey.”
Examiner replies, Lacey teaches, the location of a target physical object location of a physical object indicated by the natural language input is outside a field of view of the camera device of the head mounted display device. Lacy [0213] provides the natural language input instruction and Lacy[1075] indicates that the location of the target physical object  indicated by the natural language input is outside a field of view of the camera device of the head mounted display device.  See Lacey, [0175] “….In FIG. 12B, the FOR 1200 can contain a group of objects (e.g. 1210, 1220, 1230, 1242, and 1244) which can be perceived by the user via the wearable system.  The objects within the user's FOR 1200 may be virtual and/or physical objects.  [0178]……For example, the map 1210 is initially outside the user's FOV in FIG. 12B.  If the user looks toward the map 1210, the map 1210 may move into the user's FOV 1250, and (for example), the object 1230 may move outside the user's FOV 1250”.
Applicant argues, see remarks Page 13, “The secondary references Wu and Hegemann also fail to cure the deficiencies of Lacey. As disclosed, for example, in the abstract of Wu, the disclosure of Wu is related to a haptic asset that is used to generate a haptic effect at an augmented or virtual reality device when an interaction with a virtual object is performed. However, Wu does not appear disclose or suggest the above features of claim 21 as currently amended.”
Examiner replies, Wu is not used to reject the argued limitation. Therefore the argument reading Wu is moot.

Applicant argues. See remarks Page 14, “The secondary reference Hegemann is related to a driver assistance system for a vehicle that includes an object recognition unit. As disclosed, for example, in the abstract of Hegemann, when a confidence value of the object recognition performed by the object recognition unit is below a confidence threshold, the driver assistance system of Hegemann prompts the driver for confirmation of the object recognition. The driver assistance system discontinues the driver assistance when the driver indicates that the object recognition is incorrect”. 
Examiner replies, Lacey [0191] discloses the determination of confidence score of a target virtual object or target physical object based on natural language input.  See Lacey, [0191] “…...Advantageously, in some embodiments, the wearable system can determine which virtual content is a target virtual object (that the user is intended to act upon) by calculating a confidence score”. Lacey [0213] provides the natural language input instruction having target physical or virtual object.
Hegemann (abstract)  teaches based on determining that confidence value is below a threshold value, present a query to user for a user confirmation of the selection of the target virtual object or the target physical object. See Hegemann ABSTRACT “If the confidence value is greater than a minimum threshold but less than a predefined threshold, then the system displays the object information to the driver, who confirms or rejects it, e.g. by actuating or not actuating an operating element”.
Examiner proposed to modify Lacey by determining that the confidence value is below a threshold value, present a query to the user for a user confirmation of the selection of the target virtual object or the target physical object indicated by the natural language input similar to determining that the confidence value is below a threshold value, present a query to user for a user confirmation of the selection of the target virtual object or the target physical object as taught by Hegemann. The motivation for the above is to provide accuracy in selecting object by providing combination of automation and manual steps.

Applicant argues, see remarks Page 14, “….However, in contrast to the target physical object and the target virtual object recited in claim 21 as currently amended, the target object of Hegemann is an object selected by the object recognition unit based on optical sensor data rather than natural language input. In addition, since the object recognition unit of Hegemann identifies the target object based on optical sensor data, “
Examiner replies, the determination of confidence score of target physical or virtual object from natural language input is shown from the primary reference Lacey, not from Hagemann. The teaching of confirmation of object based on threshold comparison is integrated from Hagemann and is applied to calculated determined confidence values by Lacey.


	Applicant argues, see remarks Page 14, “Hegemann does not disclose or suggest, alone or in combination with the other cited references, that the target object is outside a field of view of a camera device of a head mounted display device. Accordingly, Applicant respectfully submits that claim 21 is not obvious over Lacey in view of Wu and/or Hegemann.”
	The argued limitation is not rejected based on Hagemann. Therefore the argument is moot.                                                                                                                                                
Applicant's arguments see Pages 14-15 filed 07/06/2022 with respect to the rejection of Non-Statutory Double patenting have been fully considered and are persuasive.  As terminal disclaimed is filed, therefore the rejection has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612